Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the first wiring layer extends to the first connection portion through the first beam portion and reaches an inner surface of the first main body portion through the first sloped surface” is unclear because the preposition “through” requires penetration of some sort, and the feature is shown in Appilicant’s Fig. 6 showing the wiring layer 32 overlaying layer 83 and coming into contact with surface 83c (the claimed sloped surface) but with no apparent travel through that surface.  For the purposes of examination the limitation will be construed in accordance with the drawings.  This lack of clarity applies to the second instance of this limitation directed to the “second wiring layer” as well.
	Dependent claims are rejected as unclear as they contain the same unclear subject matter of their parent claim.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tohyama (7,541,583).
	Regarding claim 1, Tohyama (References throughout are for Tohyama, Fig. 2) discloses a light detector comprising: a substrate (15); a membrane (10) which includes a light receiving portion, first and second connection portions (two items 6 shown), a first beam portion (4) disposed between the light receiving portion and the first connection portion, and a second beam portion (5) disposed between the light receiving portion and the second connection portion and is disposed on a surface of the substrate so that a void space is formed between the membrane and the surface of the substrate (apparent space between 15 and 10, not indicated by number); a first electrode pad which is formed on the surface of the substrate (one of four item 17 shown); a second electrode pad which is formed on the surface of the substrate (likewise any other of the four item 17 shown); a first electrode post which is disposed between the first electrode pad and the first connection portion so as to support the membrane and to electrically connect the membrane to the first electrode pad (electrodes 8 and 9 so situated); and a second electrode post which is disposed between the second electrode pad and the second connection 

	Regarding claim 2, Tohyama further discloses the first wiring layer reaches the inner surface of the first main body portion and an inner surface of the first bottom portion through the first sloped surface, and wherein the second wiring layer reaches the inner surface of the second main body portion and an inner surface of the second bottom portion through the second sloped surface. (This limitation is again construed in light of Applicant’s Fig. 6, and Tohyama Fig. 2 appears to show the claimed feature wherein layers 8 and 9 pass to the interior of support 6, penetrating the bottom surface thereof and do so “through” the apparently tapered edge thereof, see above with respect to 35 U.S.C. 103)
	Regarding claim 3, Tohyama further discloses the first sloped surface is provided in an annular shape along an outer edge of the first flange portion, wherein the first wiring layer covers the first sloped surface and the inner surface of the first main body portion, wherein the second sloped surface is provided in an annular shape along an outer edge of the second flange portion, and wherein the second wiring layer covers the second sloped surface and the inner surface of the second main body portion. (Toyama, Fig. 1, note that electrodes 8 and 9 are shown as circular in plan view, the tapered sides of which being shown in fig. 2 indicate annular shapes)
	Regarding claim 4, Tohyama further discloses the membrane further includes a first insulation layer formed on a surface at the side opposite to the substrate in the first wiring layer and the second wiring layer, and wherein the first insulation layer covers a side surface of the first wiring layer in the first connection portion and covers a side surface of the second wiring layer in the second connection portion. (upperlayer protective film 14)
	Regarding claim 5, Tohyama further discloses the membrane further includes a second insulation layer formed on a surface at the side of the substrate in the first wiring layer and the second wiring layer, and wherein the second insulation layer enters a groove formed in an outer surface of the first bottom portion on the first electrode pad through an outer surface of the first main body portion 
	Regarding claim 6, Tohyama further discloses wherein the resistance layer is provided in the light receiving portion, the first connection portion, and the second connection portion and is divided in each of the first beam portion and the second beam portion. (Note pattern of layer 13 provided in the light receiving portion 10 as well as beam portions 4, 5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884